Citation Nr: 1761016	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-38 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right and left knee injury.

2.  Entitlement to service connection for a right and left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1957 to July 1965 and from July 1965 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right and left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a decision entered in August 2009, the RO denied the Veteran's claim for service connection for injury and pain, right and left knee injury; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's August 2009 decision during the one year period following the mailing notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's August 2009 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a right and left knee injury and raised a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2009 decision, denying service connection for a right and left knee injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the time of the RO's August 2009 decision that is sufficient to reopen the Veteran's claim for service connection for a right and left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran testified before the undersigned at a travel board hearing in October 2017.  At that time, the Veteran testified to the times during his active service, in which he remembers directly injuring his knees.  The first, he recalled happening while he was in Vietnam.  "I was in an ambush and I had to jump on a truck and I landed on my knee."  See October 2017 Hearing Transcript at page 5.  As a result, he stated had a little hole in his knee, but that it healed later.  The Veteran also reported injuring his knee during basic training.  He reported that he ran two miles a day and this caused injury to his knees.  Id. at 6.  He stated that he began immediately having problems with his knees upon leaving the military in 1978.  Id. at 19.  He went on to say that he had purchased a home shortly after leaving the military and that he owned a dog.  He remembers not being able to run with his dog at a nearby park because his knees bothered him.  The Veteran's military occupational specialty (MOS) was truckmaster.  He drove five (5) ton trucks to and from the frontlines.  The Veteran testified that these trucks were often as much as eight (8) feet off the ground with the lowest running board at two and a half (2 1/2) feet off the ground.  

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran current right and left knee condition, is a result of his active service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for a right and left knee injury is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a right and left knee injury is reopened.


REMAND

The Veteran has been diagnosed with degenerative joint disease (DJD) and chondromalacia of the bilateral knees.  Regarding the Veteran's claim for entitlement to service connection for a right and left knee injury, a review of the record reflects that a remand is warranted in order to obtain a medical opinion as to the onset of the Veteran's right and left knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of any and all VA treatment records and private records from January 2015 to the present day.  After acquiring this information and obtaining any necessary authorizations, the AOJ should associate these records with the claims file.

2.  Obtain a VA medical examination and opinion to determine the onset of the Veteran's currently diagnosed DJD and chondromalacia of the bilateral knees.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's DJD and chondromalacia of the bilateral knees had their onset in, or are otherwise related to the Veteran's military service.

The examiner should consider all of the Veteran's lay statements and address the following:

a) the Veteran's contention that he injured his knee jumping onto a truck during his active service,

b) the Veteran's contention that he ran two miles a day on a trail in basic training,

c) the Veteran's report that his knees began bothering him immediately upon separation from service in 1978,

d) the Veteran's MOS as a truckmaster which required him to mount and dismount trucks at least eight feet off the ground, with running boards as high as two and half feet off the ground.

e) the August 1958 in-service automobile accident in which the Veteran sustained an abrasion to his right knee.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


